 Case 1:20-cv-02525-NLH-JS Document 19 Filed 03/22/21 Page 1 of 3 PageID: 102




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    ALLEN DUPREE GARRETT,                  1:20-cv-02525-NLH-JS

                    Plaintiff,             MEMORANDUM
                                           OPINION & ORDER
           v.

    KAREEKA Z. JOHNSON, et al.,

                    Defendants.



APPEARANCE:

ALLEN DUPREE GARRETT
4366289
CAMDEN COUNTY CORRECTIONAL FACILITY
330 FEDERAL STREET
CAMDEN, NJ 08102
      Plaintiff appearing pro se

HILLMAN, District Judge

      WHEREAS, on August 11, 2020, Plaintiff Allen Dupree

Garrett, appearing pro se, filed an application to proceed in

forma pauperis (ECF No. 10); and

      WHEREAS, on November 18, 2020, the Court issued an Opinion

explaining that Plaintiff’s current action was subject to the

three-strikes provision of § 1915(g).         (ECF No. 13.)     For this

reason, the Court entered an Order directing Plaintiff to submit

a sworn statement demonstrating imminent danger of serious

physical injury within 30 days of November 18, 2020 (ECF No.

14); and
                                      1
Case 1:20-cv-02525-NLH-JS Document 19 Filed 03/22/21 Page 2 of 3 PageID: 103



     WHEREAS, on November 18, 2020, Plaintiff filed a letter

notifying this Court that he wished to terminate his case

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) (ECF

No. 15); and

     WHEREAS, on November 19, 2020, this Court dismissed this

action without prejudice (ECF No. 16); and

     WHEREAS, on March 10, 2021, Plaintiff filed a motion

requesting the Court to reopen this matter and appoint him pro

bono counsel (ECF No. 17); and

     WHEREAS, the Court finds reopening this matter, at this

time, is not warranted because on December 23, 2020, the Court

issued an Opinion denying Plaintiff in forma pauperis status.

The Court held Plaintiff failed to provide any facts suggesting

he is in imminent danger of serious physical injury, which was a

required showing given his action was subject to the three-

strikes provision of § 1915(g), Garrett v. City of Camden, No.

20-17470, 2020 WL 7640566 (D.N.J. Dec. 23, 2020).           For this

reason, the Court will also deny Plaintiff’s request for the

Court to appoint pro bono counsel; and

     WHEREAS, Plaintiff may reapply for pro bono counsel when he

pays the required $400 filing and administrative fees.

     THEREFORE,

     IT IS on this 19th day of March, 2021



                                     2
Case 1:20-cv-02525-NLH-JS Document 19 Filed 03/22/21 Page 3 of 3 PageID: 104



     ORDERED that the Clerk of the Clerk shall reopen this

matter for purposes of entering this Opinion & Order; and it is

further

     ORDERED that Plaintiff’s Motion to reopen this matter and

for the Court to appoint pro bono counsel be (ECF No. 17), and

the same hereby is, DENIED; and it is further

     ORDERED that the Clerk of the Court shall administratively

terminate the Complaint pending receipt of the $350 filing fee

and $50 administrative fee; and it is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Opinion & Order upon Plaintiff by regular U.S. mail.



Date: March 19, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     3
